Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 1, 2018

                                          No. 04-18-00530-CV

                                   IN RE Bertha Bermea SANCHEZ

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On July 30, 2018, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition for writ of mandamus in this court no later than August 16, 2018. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on August 1, 2018.


                                              PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court




1
  This proceeding arises out of Cause No. 15-01-30519-MCVAJA, styled Marisol Perez Sotelo v. Bertha Bermea
Sanchez, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable Amado J. Abascal,
III presiding.